Dismissed as Moot and Opinion Filed April 17, 2015




                                                       S
                                        Court of Appeals
                                                             In The


                                 Fifth District of Texas at Dallas
                                                   No. 05-14-00003-CV

      BCH DEVELOPMENT, LLC AND BLANCHARD HOMES, LLC, Appellants
                                V.
    LAKEVIEW HEIGHTS ADDITION PROPERTY OWNERS’ ASSOCIATION AND
                    BARBARA WOHLRABE, Appellees

                               On Appeal from the County Court at Law No. 1
                                           Dallas County, Texas
                                   Trial Court Cause No. CC-13-05900-A

                                       MEMORANDUM OPINION
                  Before Justices Francis and Myers and Chief Justice Thomas, Retired1
                                Opinion by Chief Justice Thomas, Retired
           On December 13, 2013, the trial court signed its Order Granting Temporary Injunction

at the request of appellees Lakeview Heights Addition Property Owners’ Association and

Barbara Wohlrabe. Appellants BCH Development, LLC and Blanchard Homes, LLC filed this

interlocutory appeal challenging the temporary injunction. See TEX. CIV. PRAC. & REM. CODE

ANN. § 51.014(a)(4).             While the interlocutory appeal was pending, the trial court granted

appellees’ Motion for Partial Summary Judgment in part and signed its Order Granting

Permanent Injunction. A copy of the Order Granting Permanent Injunction has been filed in this




     1
       The Honorable Linda Thomas, Chief Justice of the Court of Appeals for the Fifth District of Texas—Dallas, Retired, sitting by
assignment.
Court. The permanent injunction addresses the same issue as the temporary injunction: limits on

the construction of a residence by appellants at 6148 Monticello Avenue, Dallas, Texas 75214.

       If, while on the appeal of the granting or denying of the temporary injunction, the trial

court enters a permanent injunction in the same matter, our consideration of the temporary

injunction becomes moot. See Richards v. Mena, 820 S.W.2d 372 (Tex. 1991). When a case

becomes moot on appeal, the appeal is dismissed. Isuani v. Manske–Sheffield Radiology Grp.,

P.A., 802 S.W.2d 235, 236 (Tex. 1991).

   Accordingly, we dismiss the interlocutory appeal as moot.




140003F.P05
                                                   /Linda Thomas/
                                                   LINDA THOMAS
                                                   CHIEF JUSTICE, RETIRED




                                             –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

BCH DEVELOPMENT, LLC AND                               On Appeal from the County Court at Law
BLANCHARD HOMES, LLC, Appellants                       No. 1, Dallas County, Texas
                                                       Trial Court Cause No. CC-13-05900-A.
No. 05-14-00003-CV         V.                          Opinion delivered by Chief Justice Thomas,
                                                       Retired. Justices Francis and Myers
LAKEVIEW HEIGHTS ADDITION                              participating.
PROPERTY OWNERS’ ASSOCIATION
AND BARBARA WOHLRABE, Appellees

    In accordance with this Court’s opinion of this date, the appeal is DISMISSED AS
MOOT.

       It is ORDERED that appellees LAKEVIEW HEIGHTS ADDITION PROPERTY
OWNERS’ ASSOCIATION and BARBARA WOHLRABE recover their costs of this appeal
from appellants BCH DEVELOPMENT, LLC and BLANCHARD HOMES, LLC.


Judgment entered this 17th day of April, 2015.




                                                 –3–